Citation Nr: 0828070	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In the June 2007 Statement of the Case (SOC), the RO 
conducted a de novo review of the veteran's claim and 
continued to deny it because "there is no evidence of a 
chronic skin condition shown in [his] service medical records 
or evidence of a current skin condition due to [his] military 
service."  However, also in the SOC the RO acknowledges that 
his "service medical records show complaints and treatment 
of a skin rash over the right foot and right cheek area of 
face of three days in June 1969," and further notes 
"findings of dry skin...[in] February 2007, more than 36 years 
after discharge from service."  Nevertheless, the RO 
concludes "[t]here is no basis for service connection for a 
skin condition as there is no evidence of a chronic 
disability shown in service or evidence of a current 
disability due to military service." 

The veteran claims that his skin condition is due to exposure 
to herbicides (specifically, the dioxin in Agent Orange) 
during his tour in Vietnam.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Chloracne is listed among the 
diseases associated with herbicide exposure for the purposes 
of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  In order for the presumption to apply for 
chloracne, it must have become manifest to a degree of 10 
percent or more within one year of the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii). 

VA progress notes provide evidence that the veteran may have 
a disability, specifically a skin disorder, which may be 
attributable to his military service.  In February 2007, a VA 
nurse noted in her assessment of him that he had stated that 
he had a skin rash for which he had never been treated, and 
then further notes that he had military service in Vietnam.  
During a VA examination in March 2007, the VA examiner notes 
her impression that the veteran has dry skin and a history of 
rash during Vietnam.  In April 2007, VA provided the veteran 
an Agent Orange protocol examination, during which the 
examiner notes the veteran stated that he had developed a 
rash on his forehead after his military service in Vietnam, 
with skin discoloration in circles, persistent dry skin 
without cracking or fissuring, occurring on his back.  And in 
June 2007 the veteran had another VA examination, 
during which the evaluating VA physician noted the veteran 
had complained of a skin rash all over his body.

These VA medical records, however, do not include a diagnosis 
as to the veteran's skin condition sufficient to warrant any 
conclusion that he does (or does not) at least as likely as 
not have a skin condition that may be related to his military 
service, in particular to exposure to Agent Orange.  These VA 
medical records indicate he may have a service-connected skin 
condition, but the information in these records concerning 
this determinative issue is insufficient for the Board to 
make an informed decision on the veteran's claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Here, there is competent evidence of a current skin condition 
noted in the veteran's VA medical treatment records; his 
service medical records establish the occurrence of a skin 
condition while he was in service in the Republic of Vietnam; 
and there is some indication that his skin condition may be 
associated with that parameter of his service.  But, as 
mentioned, the record fails to provide competent evidence 
both as to specifically diagnosing his skin condition and as 
to assessing whether it is as likely as not related to his 
military service.  Therefore, as the veteran asserts that his 
skin condition is due to him being exposed to Agent Orange 
while in service, another examination and opinion are needed 
to determine whether he has any current skin disability for 
which the law provides a presumption of service connection as 
relates to Agent Orange exposure and, if so, when the 
condition likely initially manifested.  McLendon, supra, at 
79.  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



Accordingly, the skin condition claim is REMANDED for the 
following development and consideration:

1.  Schedule another VA compensation 
examination to obtain a medical nexus 
opinion indicating (a) whether the 
veteran has chloracne or another acneform 
disease consistent with chloracne and, if 
he does, (b) when in all likelihood he 
initially began to experience this 
condition.  Specifically, indicate 
whether its onset could have been within 
a year of June 1970, when he was last in 
the Republic of Vietnam and presumably 
exposed to Agent Orange.

The examiner must state whether the 
veteran's skin condition is at least as 
likely as not attributable to his 
military service, including exposure to 
Agent Orange since, even if he does not 
have a presumptive condition like 
cloracne or other acneform disease 
consistent with chloracne, this does not 
preclude him from establishing his 
entitlement to service connection with 
proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

Also advise the veteran that should his 
symptoms be unobservable on the date of 
his scheduled examination, he should 
inform VA of that fact and reschedule 
another examination on another date.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (requiring adequate tinea pedis 
examination during active stage of the 
disorder).

2.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




